    Case: 1:19-cv-06269 Document #: 37 Filed: 06/22/20 Page 1 of 3 PageID #:167




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                  Case No. 19-cv-6269
                                          )                  Hon. Robert M. Dow, Jr.
ZVI FEINER,                               )                  Magistrate Sheila Finnegan
FNR HEALTHCARE, LLC, and                  )
EREZ BAVER,                               )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
NETZACH INVESTMENTS, LLC, and             )
CEDARBROOK MANGEMENT, INC.,               )
                                          )
                  Relief Defendants.      )
__________________________________________)


          PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF JUDGMENT
            AS TO DEFENDANTS ZVI FEINER, FNR HEALTHCARE, LLC,
             AND RELIEF DEFENDANT NETZACH INVESTMENT, LLC

       Plaintiff, U.S. Securities and Exchange Commission (the “SEC”), submits the

accompanying Judgment (see Exhibit 1) as to Defendants Zvi Feiner and FNR Healthcare, LLC,

and Relief Defendant Netzach Investments, LLC. Defendants Feiner and FNR Healthcare and

Relief Defendant Netzach Investments have executed a Consent (see Exhibit 2) as to the entry of

this Judgment, which, if approved by the Court, will avoid the need to litigate the merits of

Defendants’ liability and result in Defendants Feiner and FNR Healthcare being permanently

enjoined from violations of the provisions of the securities laws at issue in the Complaint. The
    Case: 1:19-cv-06269 Document #: 37 Filed: 06/22/20 Page 2 of 3 PageID #:168



remaining relief sought by the SEC – disgorgement, with prejudgment interest, and civil

penalties – would be resolved by the Court at a later date, upon motion by the SEC, and with the

Court accepting the allegations in the Complaint as true. Accordingly, the SEC respectfully asks

the Court to enter this proposed Judgment (an electronic copy will be submitted to the Court’s

proposed order e-mail address at Proposed_Order@ilnd.uscourts.gov).

Dated: June 22, 2020                                 Respectfully submitted,

                                                     /s/ Michael D. Foster
                                                     Michael D. Foster (fostermi@sec.gov)
                                                     Jerrold H. Kohn (kohnj@sec.gov)
                                                     U.S. Securities and Exchange Commission
                                                     175 W. Jackson Blvd., Suite 1450
                                                     Chicago, Illinois 60604-2615
                                                     Phone: (312) 353-7390
                                                     Fax: (312) 353-7398
                                                     Attorneys for Plaintiff




                                               -2-
    Case: 1:19-cv-06269 Document #: 37 Filed: 06/22/20 Page 3 of 3 PageID #:169




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Motion, via ECF filing, to all

counsel of record on June 22, 2020.


                                                      /s/ Michael D. Foster
                                                      Michael D. Foster




                                                -3-
